Citation Nr: 0101438	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to March 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran 
appeared and testified before the undersigned Board Member at 
a September 1999 Video Conference. 

This appeal was previously before the Board in June 2000, at 
which time it was remanded to the RO for the purpose of 
adjudicating it as an original claim.  In its September 1998 
rating decision, the RO construed the veteran's claim as an 
application to reopen a claim based upon an earlier 
unappealed RO decision denying service connection for an 
infection of the spine.  In its June 2000 remand, the Board 
determined that, as the veteran is now claiming service 
connection for residuals of an injury to the coccyx, to 
include a fracture, the RO incorrectly applied the law and 
regulations pertaining to finality of unappealed RO 
decisions, and the remand was for the purpose of curing that 
procedural defect.  The purpose of the remand has been met, 
and the matter is again before the Board for appellate 
review. 


FINDING OF FACT

There is no medical evidence of record to show that the 
veteran currently suffers from any disability or functional 
impairment attributable to a claimed fracture of the coccyx. 


CONCLUSION OF LAW

Claimed residuals of a fracture of the coccyx were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during service he sustained a 
fracture and infection of the coccyx during service and that 
as a result, he currently suffers from the residuals of this 
injury in the form of pain.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), or provide 
for an examination or medical opinion when necessary to make 
a decision on the claim.  However, the law also provides that 
such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  After 
reviewing the claims file, which include the available SMRs 
(consisting of morning reports), VA medical records, and the 
veteran's September 1999 Board Video Conference and variously 
dated written statements, the Board finds that no further 
action is necessary to meet the statutory assistance to the 
veteran and that the evidence of record allows for equitable 
review of the issue of entitlement to service connection the 
residuals of a fracture of the coccyx.  

The Board notes that aside from the morning reports, the SMRs 
were unavailable.  The veteran was notified of these 
circumstances.  The Board finds that all alternative sources 
for the missing SMRs have been thoroughly searched, and that 
all avenues for obtaining any missing or additional SMRs have 
been exhausted.  Morning reports dated in September 1951 
indicate that the veteran was admitted to the hospital at 
Camp Atterbury, Indiana; the circumstances concerning his 
hospitalization are not noted.

Post-service medical records include treatment records from 
the Brecksville VA medical facility, during the period April 
1995 to December 1997, as well as earlier treatment records 
for the period March 1989 to July 1990.  None of these 
medical records note that the veteran complained of, was 
diagnosed with, or treated for, any injury or disease 
affecting the coccyx.

A July 2000 letter from an individual who served with the 
veteran explains that he remembers that the veteran had a 
fall, broke his arm, and was off duty for awhile as a result.  
No mention is made of an injury to the coccyx or tailbone. 

The Board has also considered the veteran's variously dated 
written statements and September 1999 Video Conference 
testimony, in which the veteran contends he sustained an 
injury to his coccyx during service, and that the residuals 
of this injury continue to persist, causing him a current 
disability.  

Despite the fact that there is no direct evidence that the 
veteran sustained a fracture, infection, or other injury to 
the coccyx during service, considering that most of his SMRs 
are missing while acknowledging the morning reports do show 
that the veteran was hospitalized for some ailment, the Board 
accepts the veteran's contention that he sustained some type 
of low back injury during her period of active service.  
However, he was on active duty in the early 1950s and the 
record is devoid of any medical evidence showing that he 
currently suffers from any disability of the coccyx, 
including residuals of a fracture.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability based on medical 
evidence.  Although the veteran may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
observes that nearly 50 years has transpired since the time 
of the injury to the coccyx in service.  It is pertinent to 
note that, during his prior claim for an "infection of 
spine" back in September 1970, no reference was made to an 
injury to his coccyx or tailbone.  

Based on the record, as the post-service medical evidence 
fails to show that the veteran currently suffers from a 
disability of the coccyx, and given the number of years that 
has elapsed since service, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for the residuals of a 
fracture of the coccyx. 

In denying the veteran's claim of entitlement to service 
connection for the residuals of a fracture of the coccyx the 
above stated reasons, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991) as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  However, there is not an approximate 
balance of positive and negative evidence to otherwise permit 
a favorable determination. 








ORDER

Service connection for residuals of a fracture of the coccyx 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

